DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-23 are rejected under 35 U.S.C. 1023 as being unpatentable over Kamen et al (US Pub 2013/0324841 –cited by applicant) in view of Couade et al (US Pub 2019/0200965 –previously cited) and Miga (US Pub 2004/0234113 –previously cited).
Re claims 1, 2, 18, 21: Kamen discloses a method for registering a pre-operative 3D medical image volume of a target organ to intra-operative ultrasound images [0021; where the reference image 130 is a pre-operative image], comprising:
acquiring an intra-operative 3D B-mode ultrasound volume and an intra-operative 3D ultrasound elastography volume [0021, 0027, 0031; see the 2D ultrasound images that are used to generate a 3D image which indicates that the images are B-mode; see 
determining patient-specific boundary conditions for a biomechanical tissue model of a target organ using the intra-operative 3D B-mode volume [0029; see the determined boundary detected by segmentation of the 3D ultrasound image] by:
establishing surface correspondences on a surface of the target organ segmented in the pre-operative medical image volume and a surface of the target organ segmented in the intra-operative 3D B-mode ultrasound volume [0031; where the biomechanical model (i.e. the reference model and the biomechanical properties) is fused to the current 3D boundary by registering mesh surfaces of the reference model and the current 3D boundary]; and
designating boundary conditions for the biomechanical tissue model that constrain the deformation of the target organ in the pre-operative 3D medical image volume based on displacements between the surface correspondences on the surface of the target organ segmented in the pre-operative medical image volume and the surface of the target organ segmented in the intra-operative 3D B-mode ultrasound volume [0031; where the surfaces are registered based on differences between the boundary of the reference model and the current 3D boundary of the target and the biomechanical properties of the target using rigid and deformable registrations]; and 
determining patient-specific material properties for the biomechanical tissue model of the target organ using the 3D ultrasound elastography volume, wherein the patient-specific material properties include a distribution of spatially varying values of a 
deforming the target organ in the pre-operative 3D medical image volume using the biomechanical tissue model with the patient-specific material properties with the deformation of the target organ in the pre-operative 3D medical image volume constrained by the patient-specific boundary conditions [0034, Fig. 3; see the fused 3D biomechanical model that is deformed based on the images and biomechanical properties].
In addition, the method is carried out by an apparatus for registering that includes a processor and memory or non-transitory computer readable medium storing computer program instructions that cause the processor to perform the method [0047; see the computer with processor and computer program instructions stored in a memory in order to execute the method].
Kamen further discloses the acquiring an intra-operative 3D B-mode ultrasound volume and an intra-operative 3D ultrasound elastography volume comprises: 
generating the intra-operative 3D B-mode ultrasound volume by compounding the stream of 2D B-model ultrasound images [0021, 0042; see the 3D image generated from combining/compounding the 2D images]; and
generating the intra-operative 3D ultrasound elastography volume by compounding the stream of 2D ultrasound elastography images [0027, 0031; see the 
Kamen discloses all features of the instant invention including acquiring the B-mode images and elastography imaging during the procedure, but does not specifically disclose simultaneously acquiring and interleaving a stream of 2D B-mode ultrasound images using a B-mode protocol and a stream of 3D ultrasound elastography images using an elasticity protocol. However, Couade teaches of an ultrasound imaging method and apparatus wherein B-mode images I1 acquired in a B-mode protocol and elastography images I2 acquired in an elasticity protocol are further acquired simultaneously and in an interleaved manner [0009, 0118, Figure 8; see the simultaneous acquisition of interleaved B-mode images and elastography images]. It would have been obvious to the skilled artisan to modify Kamen, to acquire the images as taught by Couade, in order to facilitate an understanding of the relationship between the anatomical image and tissue elasticity [0004 of Couade].
Kamen and Couade disclose all features including fusing the reference patient-specific biomechanical model to the current 3D boundary [see 0040 of Kamen], but does not disclose warping a current tissue material property distribution using the biomechanical tissue model based on the patient-specific boundary conditions, comparing the warped distribution with a measured distribution measured from the intra-operative 3D elastography volume, and updating the current distribution based on the comparison. However, Miga teaches an elastography imaging algorithm that can be applied for 2D or 3D images [0057; see that the framework may be applied in three dimensions] wherein a series of model-based image deformations are calculated while 
Re claim 3: Kamen discloses the ultrasound probe is tracked in 3D space using a tracking system, resulting in tracking information associated with each frame acquired by the ultrasound probe, wherein the intra-operative 3D B-mode ultrasound volume is generated by compounding the stream of 2D B-model ultrasound images using the tracking information associated each frame of the stream of 2D B-model ultrasound images and the intra-operative 3D ultrasound elastography volume is generated by compounding the stream of 2D ultrasound elastography images using the tracking information associated each frame of the stream of 2D ultrasound elastography images [0021, 0027, 0031, 0042; see the “tracking information” acquired 
Re claim 4: Kamen discloses acquiring an intra-operative 3D B-mode ultrasound volume and an intra-operative 3D ultrasound elastography volume comprises: acquiring the intra-operative 3D B-mode ultrasound volume and the intra-operative ultrasound elastography volume using a 3D ultrasound probe [0021, 0027; see the US probe 110].
Re claims 5, 19, 22: Kamen discloses the biomechanical tissue model is constructed on an a pre-operative tissue domain defined by a segmentation of the target organ in the pre-operative medical image volume [0029, 0031; see the segmenting of the image planning volume].
Re claims 7, 20, 23: Kamen with Couade/Miga disclose determining patient-specific material properties for the biomechanical tissue model of the target organ using the 3D ultrasound elastography volume further comprises: repeating steps the warping, comparing, and updating in a plurality of iterations (see Kamen Fig. 3; see the loop to enable a plurality of iterations and see Miga 0072, Figures 1, 27; wherein the updating is performed iteratively in order to optimize the parameters within a loop of repeating steps). Therefore, the proposed modification as set forth in the independent claims applies here.
Re claim 8: Kamen with Couade/Miga disclose repeating the warping, comparing, and updating for a plurality of iterations comprises: repeating the steps for a plurality of iterations until the difference between the model-deformed distribution of the tissue material property and the distribution of the tissue material property in the intra-operative 3D ultrasound elastography volume is less than a threshold value [see Kamen 
Re claim 9: Kamen (and Couade/Miga) discloses all features including that there are a plurality of iterations (see Kamen Fig. 3 feedback loop and see Miga Fig. 27 optimization loop), but does not disclose that the iterations are repeated until maximum number of iterations is reached. However, a maximum is a predefined number of times that the current boundary is updated in the deformed target. It would have been obvious to the skilled artisan to set the max number in advance, in order to obtain a standardized deformation across different procedures and such results would be predictable through routine experimentation.
Re claim 10: Kamen discloses the tissue material property distribution is a tissue stiffness distribution [0027; see the measure of stiffness values].
Re claim 11: Kamen discloses deforming the target organ in the pre-operative 3D medical image volume using the biomechanical tissue model with the patient-specific material properties with the deformation of the target organ in the pre-operative 3D medical image volume constrained by the patient-specific boundary conditions [0034, Fig. 3; see the fused 3D biomechanical model that is deformed based on the images and biomechanical properties]comprises: deforming the target organ in the pre-operative 3D medical image volume using the biomechanical tissue model with the current tissue material property distribution resulting from a final iteration of the plurality 
Re claim 12: Kamen discloses performing an initial rigid alignment of the pre-operative medical image volume and the intra-operative 3D B-mode ultrasound volume prior to determining the patient-specific boundary conditions, determining the patient-specific material properties, and deforming the target organ in the pre-operative 3D medical image volume using the biomechanical tissue model [0029; see ‘initial rigid registration’ between the 3D planning image and the 3D US image].
Re claim 13: Kamen discloses overlaying the deformed target organ in the pre-operative 3D medical image volume on at least one of the intra-operative 3D B-mode ultrasound volume or one or more intra-operative 2D B-mode ultrasound images [0032, 0034; see the region overlaid on the ultrasound image that is displayed as a 3D image and see the fused 3D data which is an overlaying of the target in the 3D volume].
Re claim 14: Kamen discloses deforming a map of target points defined for the target organ in the pre-operative medical image volume using a non-rigid transformation corresponding to the deformation of the target organ in the pre-operative 3D medical image volume using the biomechanical tissue model [0031, 0038; see the deformable registration (i.e. non-rigid transformation); and
overlaying the deformed map of target points defined for the target organ on at least one of the intra-operative 3D B-mode ultrasound volume or one or more intra-
Re claim 15: Kamen discloses mapping one or more 2D intra-operative B-mode ultrasound images to a coordinate system of the pre-operative medical image volume based on a non-rigid transformation corresponding to the deformation of the target organ in the pre-operative 3D medical image volume using the biomechanical tissue model [0038; see the deformation map that corresponds to non-rigid transformations].
Re claim 16: Kamen discloses the pre-operative medical image volume is one of a computed tomography volume or a magnetic resonance imaging volume [0020; see the MR or CT image].
Re claim 17: Kamen discloses the target organ is one of a liver or a prostate [0021; see the prostate].

Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive. Applicant argues that Miga discloses a comparison between a baseline image and an acquired image, but does not disclose the claimed comparison of a “current tissue material property distribution with a measured material property distribution”. Respectfully, the Examiner disagrees. While Miga does disclose a comparison between images, the limitation of a comparison between material property distributions is met. Miga discloses obtaining elastic images which are particularly known to provide patient-specific material properties, or images of elastic modulus [0004, 0056; wherein the elastic images themselves represent the material properties In addition, Miga discloses an iterative loop (Figs. 1, 27) to generate images that are similar enough and this process includes varying the material property distribution in a subsequent comparison of the images. Even if the comparison of the images themselves is not considered as a comparison between material properties (which the Examiner does not agree with), the comparison of images at least reflects a comparison of material properties in one iterative to material properties of a subsequent iteration. Furthermore, [0123] refers to the property distribution that is used to generates the image and [0157] refers to the image similarity can is used to characterize material properties. It is also noted that the “measured” property distribution is considered as one of the images used in the comparison that is measured/generated from patient tissue.
The previous 112b rejection is withdrawn due to amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793